    Case 2:14-md-02592-EEF-MBN Document 17957 Filed 03/31/21 Page 1 of 5




                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF LOUISIANA


IN RE: XARELTO (RIVAROXABAN)                                     MDL NO. 2592
PRODUCTS LIABILITY LITIGATION
                                                                 SECTION L

                                                                 JUDGE ELDON E. FALLON

                                                                 MAGISTRATE JUDGE NORTH

THIS DOCUMENT RELATES TO:

Brown, et al. v. Janssen Research & Development, LLC, et al.
CA# 2:19-cv-14669

                                     ORDER & REASONS

        Before the Court is pro se Plaintiff Alice Brown’s Motion for Reconsideration of this

Court’s Order dismissing the claims of Plaintiffs Barbara Brown, Alice Brown, and Lora Orozco

with prejudice for failure to comply with Case Management Order (“CMO 11”). R. Doc. 17946.

Defendants oppose the motion. R. Doc. 17947. The Plaintiffs’ Executive Committee also filed a

response. R. Doc. 14949. Having considered the parties’ arguments and the applicable law, the

Court now rules as follows.

   I.      BACKGROUND

        The Court assumes familiarity with the facts and procedural background of this particular

case, which is part of the multi-district litigation (“MDL”) involving the prescription anticoagulant

medication known as Xarelto. See R. Doc. 18. Plaintiffs have filed a motion for reconsideration of

this Court’s February 10, 2021 Order dismissing their case for failure to comply with the relevant
    Case 2:14-md-02592-EEF-MBN Document 17957 Filed 03/31/21 Page 2 of 5




case management order governing this litigation. 1 In response, Defendants argue that the motion

is without merit and should be denied. R. Doc. 17947. Defendants point out that, “CMO 11

requirements aside,” even today “there is no expert evidence that Xarelto caused Mr. Brown’s

death, and as a matter of law the case could not go to the jury without the opinion of an expert.”

Id. at 2. Specifically, Defendants request that the filing should be stricken from the record in light

of its patently scurrilous accusations against both the Court and the Defendants. Id. at 2-3.

    II.      LAW AND ANALYSIS

          A motion for reconsideration serves the narrow purpose of correcting manifest errors of

law or fact or presenting newly discovered evidence. Templet v. HydroChem Inc., 367 F.3d 473,

479 (5th Cir. 2004) (quoting Waltman v. Int’l Paper Co., 875 F.2d 468, 473 (5th Cir. 1989)).

Motions for reconsideration should not be avenues for relitigating old matters, raising new

arguments, or submitting evidence that could have been presented before. See Campbell v. St.

Tammany Parish School Board, No. 98–2605, 1999 WL 777720, at *1 (E.D. La. Sept. 29, 1999).

“Reconsideration of a judgment after its entry is an extraordinary remedy that should be used

sparingly.” Templet, 367 F.3d at 479 (citing Clancy v. Empl’rs Health Ins. Co., 101 F.Supp.2d

463, 465 (E.D. La. 2000)). District courts have “considerable discretion in deciding whether to

grant or deny a motion to alter a judgment.” Hale v. Townley, 45 F.3d 914, 921 (5th Cir. 1995).

          Here, Plaintiff provides no new facts or law in support of her motion for reconsideration.

Instead, Plaintiff seeks to relitigate the issues of appointment of pro bono counsel and her



1
  The Federal Rules of Civil Procedure do not specifically recognize a motion for reconsideration. St. Paul Mercury
Ins. Co. v. Fair Grounds Corp., 123 F.3d 336, 339 (5th Cir. 1997). However, when a movant seeks review of a
judgment, courts typical construe a motion for reconsideration as either a Rule 59(e) motion to alter or amend
judgment, or as a Rule 60(b) motion for relief from a judgment or order. Harcon Barge Co. v. D & G Boat Rentals,
Inc., 784 F.2d 665, 666 (5th Cir. 1986). The motion is considered a Rule 59(e) motion if filed no later than 28 days
from the entry of a judgment, and a Rule 60(b) motion if filed after this time period. See Fed. R. Civ. P. 59(e). In the
present case, Plaintiff filed her Motion within 28 days of entry of the Court’s Order; thus, the Motion is treated as a
Rule 59(e) motion to alter or amend judgment.

                                                               2
    Case 2:14-md-02592-EEF-MBN Document 17957 Filed 03/31/21 Page 3 of 5




compliance with CMO 11. R. Doc. 17946 at 7. The Court has addressed these issues on multiple

occasions. See Order Den. Pls.’ Mot. for Appointment of Pro Bono Counsel, R. Doc. 17629; Order

Den. Pl.’s Mot. for Recons. of Mot. for Appointment of Pro Bono Counsel, R. Doc. 17665; Order

Den. Pls.’ Mot. to Remand, R. Doc. 17800; Order Den. Pls.’ 2d Mot. for Appointment of Pro Bono

Counsel, R. Doc. 17825; Order Dismissing Pls.’ Case with Prejudice for Failure to Comply with

CMO 11, R. Doc. 17935. Plaintiffs also unsuccessfully appealed this Court’s Order denying

Plaintiffs’ motion to disqualify to the Fifth Circuit. R. Doc. 17923. Motions for reconsideration

“should not be used to ... re-urge matters that have already been advanced by a party.” Nationalist

Movement v. Town of Jena, 321 Fed.Appx. 359, 364 (5th Cir. 2009). “Such a motion is not the

proper vehicle for rehashing evidence, legal theories, or arguments that could have been offered

or raised before the entry of judgment.” Templet v. HydroChem Inc., 367 F.3d 473, 479 (5th Cir.

2004) (citing Simon v. United States, 891 F.2d 1154, 1159 (5th Cir.1990)). For this reason, the

Court must deny reconsideration.

        The Court has warned Plaintiffs to refrain from making baseless allegations in their

motions in the past. See R. Doc. 17665. Yet, Plaintiffs again levy serious accusations of bias and

fraud     against    both     Defendants      and    this    Court      without     any     evidence.

The assertions made in the instant motion, as described by the Plaintiff’s Executive Committee,

are “not only utterly baseless, and nothing more than outrageous fantasy…they are also a

disservice to the thousands of citizens and their attorneys who have invested substantial time, effort

and resources to process claims which are both legally and scientifically complex.” R. Doc. 17949

at 2. Accordingly, the unsubstantiated allegations of bias and misconduct are to be struck from the

motion.




                                                      3
     Case 2:14-md-02592-EEF-MBN Document 17957 Filed 03/31/21 Page 4 of 5




           Although Plaintiffs are entitled to disagree with the Court, they are not entitled to waste

this Court’s time and resources and subject Defendants to unnecessary litigation costs by filing

frivolous motions in bad faith. See O’Hara v. Travelers, Also Named, the Auto. Ins. Co. of

Hartford, Connecticut (Insurer), No. 11-208, 2012 WL 12884579, at *1 (S.D. Miss. July 20,

2012). This Court has been lenient with Plaintiffs in light of their pro se status. Both Defendants

and the Court have granted Plaintiffs multiple extensions of the deadline to comply with CMO 11.

See R. Doc. 17947. Most notably, the Court has afforded Plaintiffs ample opportunity to exhaust

all possible arguments.

           Now Plaintiffs must cease filing motions that simply restate these arguments. 2 Given the

Plaintiffs’ significant litigation experience, 3 the Court is satisfied that Plaintiffs understand the

Court’s procedural rules. Should Plaintiffs file any further motions presenting arguments already

addressed by the Court, the Court will not hesitate to impose whatever sanctions are appropriate.

    III.      CONCLUSION

           For the foregoing reasons,

           IT IS ORDERED that Plaintiff’s Motion for Reconsideration, R. Doc. 17946, is DENIED.




2
  Any such filings will be returned to Plaintiffs upon receipt.
3
  Including this case, Plaintiffs Alice Brown and Barbara Brown have filed at least 17 different lawsuits, in five federal
districts. See R. Docs. 17833 at 9-12 (detailing Plaintiffs’ accusations of bias or misconduct against six other federal
judges). Furthermore, Plaintiffs also filed two state court cases alleging that Mr. Brown’s death was caused not by
Xarelto, but by medical providers overdosing him with Lithium. See id. at 4-5. In one of those cases, Plaintiffs moved,
unsuccessfully, to recuse the state court judge. R. Docs. 17941-1; 17941-2.

                                                                4
  Case 2:14-md-02592-EEF-MBN Document 17957 Filed 03/31/21 Page 5 of 5




      New Orleans, Louisiana, this 30th day of March, 2021.


                                         ________________________________________
                                          UNITED STATES DISTRICT COURT JUDGE




CC:
      Barbara Brown
      PO Box 5408
      Sugarloaf, CA 92386

      Alice Brown
      PO Box 60
      Crescent City, CA 95531

      Lora Orozco
      P.O. Box 1262
      Fort Jones, CA 96032




                                                5
